Application for permission to proceed as a poor person upon appeal from judgment rendered in County Court of Schenectady County on July 14, 1966, denied, and purported appeal dismissed, on the ground that the appeal was not timely taken, without prejudice to the institution of a coram nobis proceeding in County Court to determine the question whether defendant was prevented by prison authorities or assigned trial counsel from filing timely notice of appeal (People v. Hairston, 10 N Y 2d *96192; People v. Stewart, 26 A D 2d 842). Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.